Citation Nr: 1018274	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for ulnar neuropathy claimed as the result of surgery 
performed in a VA hospital on March 23, 2000.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran provided testimony at an RO hearing in August 
2004.  A transcript of the hearing is associated with the 
claims file.

This case was the subject of a Board remand dated in June 
2006. 

In a rating decision dated in August 2009, the RO granted 
entitlement to compensation for torticollis, and included 
additional neurological disability for which the Veteran had 
sought compensation as part of an increased rating for 
tardive dyskinesia and Parkinson-like symptoms of the 
extremities, trunk, and head, thereby resolving the Veteran's 
appeal for compensation for neurological disability claimed 
as due to medication prescribed by VA.  

The remaining matter on appeal is entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for ulnar neuropathy claimed 
as the result of surgery performed in a VA hospital on March 
23, 2000, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
demonstrates that the Veteran has experienced no additional 
disability as a result of surgery for ulnar neuropathy, 
performed at a VA hospital on March 23, 2000.

2.  The preponderance of the competent medical evidence shows 
that in providing the treatment and surgery on March 23, 
2000, there was no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the surgical treatment; 
nor is there evidence of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for ulnar neuropathy, as if it were a service 
connected disability, claimed as the result of surgery 
performed in a VA hospital on March 23, 2000, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2006 VCAA letter explained the evidence necessary to 
substantiate the claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for ulnar neuropathy claimed 
as the result of surgery performed in a VA hospital on March 
23, 2000.  This letter also informed the Veteran of his and 
VA's respective duties for obtaining evidence.  In addition, 
the June 2006 VCAA notice letter from VA explained how a 
disability rating is determined and the basis for determining 
an effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although not all required VCAA notice was completed 
prior to the initial adjudication, the claim has been 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the relevant reports of VA surgery and private and VA pre-
surgery and post-surgery treatment, and reports of VA 
examinations and opinions.  

Once VA undertakes the effort to provide an examination for a 
disability claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is 
considered adequate when it is based on consideration of an 
appellant's prior medical history and examinations and 
describes the disability in sufficient detail so that the 
Board's evaluation of the claimed disability is a fully 
informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In this case, a June 2007 VA examination report with 
a supplemental opinion provided in October 2008 is detailed, 
well-reasoned, and based on physical examination of the 
Veteran and review of the relevant evidence.  It is based on 
an accurate history, and is consistent with and well-
supported by evidence of record, and is provided by 
physicians with relevant and sufficient expertise.  
Accordingly, the Board finds that this examination report and 
supplemental opinion is sufficient for purpose of 
adjudication of the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.


Merits of the Claim

Compensation is authorized under the provisions of 38 
U.S.C.A. § 1151 if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected.  38 U.S.C.A. § 1151.

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim.  Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004, and apply to all claims filed on or after 
October 1, 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).

In Jones v. West, 12 Vet. App. 460 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirements for establishing a section 1151 claim parallel 
those that pertain to establishing a claim for service 
connection, as set forth in Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  
Generally, those requirements necessitate (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jones, 12 Vet. App. at 464; see also Jimison v. 
West, 13 Vet. App. 75 (1999).

To establish causation for a claim under 38 U.S.C. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the Veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
causation. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the Veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the Veteran's, or in appropriate 
cases the Veteran's representative's, informed consent. 38 
C.F.R. § 3.361(d)(1).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

VA records of treatment and psychiatric hospitalization 
reflect that in May 1999 the Veteran began to complain of 
neck pain, with his neck pulling to the right.  He was 
diagnosed over the subsequent months with several conditions, 
including torticollis, Parkinson-like symptoms, and tardive 
dyskinesia, for which he has subsequently been granted 
compensation for the reason that these conditions are 
attributable to a psychiatric medication that had been 
administered by VA.  

In addition, the Veteran was diagnosed by a VA neurology 
staff physician as having severe right ulnar neuropathy, with 
axonal loss present, in June 1999.  He had numbness in his 
right 4th and 5th fingers. 

A November 1999 neurology clinic note states that the Veteran 
was thought to have tardive dyskinesia or torticollis and 
possible secondary cervical radiculopathy.  It was further 
indicated that the Veteran underwent an electromyography that 
revealed a severe ulnar neuropathy, probably at the flexor 
retinaculum, with a significant axonal component.  He was 
diagnosed as having probable tardive dyskinesia.  The 
treating neurologist opined that the symptoms were too phasic 
and that there was no hypertrophy so that the duration of 
symptoms did not indicate torticollis.  The Veteran's right 
hand symptoms were indicated to likely be ulnar neuropathy 
that may have been at the elbow.  He was referred to 
neurosurgery for evaluation.  In December 1999 the Veteran 
reported continued discomfort in the neck and shoulder area.

A report of VA surgery dated March 23, 2000, indicates that 
the Veteran underwent a right ulnar nerve neurolysis with 
revision of the ulnar nerve at the elbow.  He was noted to 
have presented with progressive increasing pain along the 
medial aspect of the hand with numbness and pain involving 
the first two fingers.  He was investigated and found to have 
entrapment of the ulnar nerve at the level of the elbow.  
Hence a recommendation for surgery was made.  The operative 
report indicates that the decompression and the nerve were 
looking healthy and with all vessels on the top intact.  It 
was indicated that the Veteran had an uneventful recovery and 
tolerated the procedure well.  

At a VA neurological examination in March 2001, the Veteran 
was examined for evaluation of hand and neck numbness and 
loss of balance.  With respect to the right upper extremity, 
he was noted to be status post right ulnar nerve 
transposition for ulnar neuropathy "about 3 years ago."  
[Error in original examination report-the nerve 
transposition was conducted in March 2000, one year prior to 
the VA examination.]  A 1999 electrodiagnostic study was 
noted to have revealed severe axonal neuropathy of the ulnar 
nerve at the elbow, without signs of radiculopathy.  It was 
noted that the Veteran was able to bathe and dress himself, 
but that he was unable to cook because he couldn't hold 
things well in his right hand.  Findings relevant to the 
right hand included that the Veteran had 4/5 strength in the 
upper extremities but that effort was poor, and that there 
was "moderate atrophy of the right interossei and FDI."  
Assessments included Parkinsonian features, likely related to 
antipsychotic medications; torticollis; and likely tardive 
dyskinesia.  The examiner noted that although the Veteran had 
some cervical disease, his ulnar neuropathy was not related 
to his neck problems, but to entrapment at the elbow.  It was 
noted by the examiner that this had been corrected, although 
the Veteran "complains of problems at the elbow related to 
the scar, etc."

Records of VA treatment from October 2000 to February 2002 
focus on psychiatric disability, neck pain and spasms, and 
tardive dyskinesia, with no prominent mention of right ulnar 
nerve or specific right upper extremity symptoms.  

At VA neurosurgery clinic treatment in February 2002 the 
Veteran was noted to have his head always turned to the 
right, causing him to have had several mishaps while driving.  
On physical examination he had his head turned to the right, 
but was able to turn it contralaterally or straight.  He had 
significant pain when flexing the neck and milder pain when 
tilting the head in either direction.  He had moderate distal 
upper extremity weakness of the fingers bilaterally, but more 
profoundly on the right.  Reflexes were 1+ at the triceps and 
biceps bilaterally.  He was numb over the dorsum of the third 
digit and in the ulnar distribution as well as on the right 
upper extremity.  He had a well-healed ulnar nerve release 
incision on the right elbow.  An MRI of the cervical spine 
showed mild-to-moderate stenosis at C3 through C5.  There 
were no signal changes within the cord and the bony alignment 
was normal.  The treating neurologist's diagnosis was 
spasmodic torticollis.  The neck pain appeared to be axial in 
nature and likely secondary to the torticollis.  The Veteran 
was indicated by the neurosurgery clinic not to be a surgical 
candidate, and it was indicated that the Veteran would 
benefit most from treatment of the spasmodic torticollis.  
Continued treatment for torticollis with his neurologist was 
recommended.

In November 2002 the Veteran was diagnosed at Columbus 
Neurology Care, Inc,, as having torticollis; ulnar 
neuropathy, for which he had undergone surgery, but which he 
was having problems with again; possible meralgia 
paresthetica; and diabetes and hypertension that seemed to be 
under control without any medications.  Examination findings 
included that the Veteran's head was tilted to the right side 
and that there was slightly decreased pin prick sensation on 
the medial aspect of the right hand.  On motor examination 
there was no atrophy seen, and strength was 5+ and equal on 
both sides in the upper extremities and lower extremities. 

Three days later in November 2002, the Veteran underwent 
nerve conductive studies at Baptist Memorial Hospital.  The 
diagnostic impression with respect to the left and right 
upper extremities was bilateral compression of the median 
nerve such as can be seen in carpal tunnel syndrome, mild to 
moderate in intensity, and 
compression of the ulnar nerves behind the medial epicondyles 
bilaterally.

In May 2003 the RO sought a medical opinion with respect to 
the Veteran's claimed injury resulting in right cyetic 
numbness of the face and down the left side of the body.  The 
reviewing physician noted that in viewing notes from other 
physicians there were notations concerning right-sided 
numbness.  (Emphasis added.)  The Veteran alleged that 
surgery done to his right hand performed at VA resulted in 
this neurological abnormality.  The reviewing VA physician 
noted that another VA physician's examination report as well 
as an outside neurologist's examination report indicated that 
the Veteran had neuropathy.  The VA reviewing physician 
opined that this was a result of neck pathology and not a 
result of any neglect or error on the part of the surgery of 
the right hand.   The reviewing VA physician was unable to 
locate the actual description of the right hand surgery.  
However, he opined, the absence of such documentation of 
either the right hand surgery or right elbow surgery did not 
change the substance of his opinion that the claimed numbness 
of the right face and the left side of the body was not 
neurologically related to either surgery.

During inpatient private treatment in October 2003 for 
substance abuse, the diagnoses were cocaine abuse, drug 
withdrawal syndrome, benzodiapine dependency, polysubstance 
dependency, tobacco use disorder, and history of diagnosis of 
schizophrenia.  The Axis III diagnoses were hypertension and 
non-insulin dependant diabetes mellitus.   It was indicated 
on physical examination that the head and neck were 
normocephalic without exostoses; that examination of the 
extremities and musculoskeletal system revealed no evidence 
of disease or deformity; and that neurologically cranial 
nerves were intact, and that there were no upper motor 
neuron, lower motor neuron, cerebellar or sensory signs 
noted.  He was held in the hospital for three days and was 
prescribed Valium.  

At a VA examination in June 2004, subjective complaints and 
sensory findings were assessed as not making sense in the 
context of the Veteran's diabetes and more objective physical 
findings.  The sensory examination of the Veteran was deemed 
unreliable.  He was noted to have prominent problems with 
extrapyramidal symptoms and tardive dyskinesia presumed 
related to neuroleptic therapy and not diabetes.  It was 
further noted that in addition to diabetes, the Veteran's 
history of alcohol abuse could contribute to the development 
of neuropathy.  

On VA treatment-related neurological evaluation of the 
extremities in December 2006, there was no edema, pulses were 
2+, there were no open areas, sensation was normal using 
monofilament bilaterally, the hands had reported tenderness 
in the joints, there was abnormal positioning of the fingers, 
and there was mild trapezius muscle spasm.

At a VA neurological examination in June 2007, relevant 
findings included that the Veteran had ulnar neuropathy 
symptoms of atrophy of the right hand intrinsics and loss of 
sensation in the 4th and 5th digits.  The examiner opined that 
ulnar neuropathy was present prior to the surgery conducted 
in March 2000, as indicated in the 1999 EMG.  The examiner 
elaborated that symptoms at that time were clearly explained 
in the Veteran's medical chart, and that at that time (prior 
to the surgery) they were clearly the same as they were 
presently.  He concluded that the ulnar procedure was not 
successful in reversing any of the findings, but that neither 
did the procedure worsen the findings.  He opined that 
negligence was not an issue at any time; that the treatment 
provided was in the Veteran's best interest and clearly that 
the surgery performed for the ulnar nerve was not in any was 
negligent, and that treatment provided at the hospital stay 
was not in any way negligent.  

In a March 2008 supplemental opinion, the VA examiner opined, 
among other things, that the contribution of the Veteran's 
diabetes to his ulnar neuropathy was zero percent.  There 
were no opinions specific to whether the Veteran's March 2000 
VA surgery resulted in additional disability of the right 
upper extremity.

In an October 2008 supplemental opinion, a VA Chief of 
Neurology Service at a VA Medical Center, agreed with both an 
MD and a Ph.D., and reiterated that the VA treatment provided 
was not in any way negligent and that the results of the 
surgery were not the result of an event not reasonably 
foreseeable.  

As noted in the introduction above, the Veteran was granted 
service connection for torticollis and increased ratings for 
symptoms of tardive dyskinesia and Parkinson-like symptoms of 
the extremities, trunk, and head, in a rating decision dated 
in August 2009.  The remaining matter on appeal is whether 
the Veteran is entitled to compensation for ongoing right 
ulnar neuropathy pursuant to 38 U.S.C.A. § 1151.

A threshold matter that must be addressed in determining 
whether compensation is warranted pursuant to 38 U.S.C.A. 
§ 1151 for the consequences of VA treatment or surgery is 
whether the Veteran has additional disability as a result of 
the treatment or surgery.  In this matter, the question of 
whether the Veteran has additional disability as a result of 
the March 23, 2000, surgery for his right ulnar neuropathy is 
a complex medical matter, as he also has very substantial 
disability of the extremities (including the right upper 
extremity), for which he now receives VA compensation, due to 
torticollis, tardive dyskinesia, and Parkinson-like symptoms, 
as a consequence of medications for PTSD administered to him 
by VA.  

The issue presented in this matter is whether among these 
neurological symptoms and diseases is some worsening of ulnar 
neuropathy as a result of the March 23, 2000, VA surgery.  
This requires a determination as to etiology of current 
symptoms, and thus requires competent medical opinion 
evidence for resolution.  The Veteran, as a lay person, is 
not competent to offer opinions on medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); 38 C.F.R. § 
3.159(a). 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

There is no competent medical evidence to show that the 
Veteran has a greater level of disability due to ulnar 
neuropathy as compared to the severe level of ulnar 
neuropathy that was found by EMG and on clinical evaluation 
during the months prior to the March 23, 2000, VA surgery.  

A May 2003 VA medical opinion is of record, indicating that 
the neuropathy present at that time was a result of neck 
pathology and not a result of any neglect or error involving 
the surgery of the right hand; however, this opinion is of 
only minimal probative value as the reviewing physician 
recites an inaccurate history, did not examine the Veteran 
and did not successfully locate and review in the claims file 
the actual record of the May 23, 2000, VA surgery.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) 
(finding in pertinent part that the Board had properly 
discounted the probative value of a physician's opinion that 
had overlooked key pertinent medical evidence).

Of a much greater probative value is the report of a June 
2007 VA examination as supplemented by an October 2008 
medical opinion.  The June 2007 report explains specifically 
that the March 23, 2000, VA surgery did not achieve its 
objective of lessening the Veteran's ulnar neuropathy.  
However, after comparing the Veteran's current symptoms with 
the results of a 1999 EMG study and his medical chart prior 
to and after the surgery, the examiner provided a medical 
opinion that the Veteran's ulnar neuropathy, while not 
improved as a result of the March 23, 2000, surgery, was no 
worse than it was prior to the March 23, 2000, surgery.  This 
is consistent with the Board's lay understanding of the 
evidence of record, insofar as the Veteran was found to have 
severe ulnar neuropathy in November 1999, prior to the 
surgery, both by EMG and clinical evaluation; nowhere can the 
Board find as great or a similar degree of subjective 
description as "severe" to describe the ulnar neuropathy in 
the extensive records of neurological and other treatment 
after the March 23, 2000, VA surgery.
 
An additional requirement for compensation pursuant to 38 
U.S.C.A. § 1151 is that there be some showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or a showing of an event not reasonably 
foreseeable.  

There is no competent medical evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  The March 23, 2000, 
surgical report states that the decompression and the nerve 
were looking healthy and with all vessels on the top intact.  
It was indicated that the Veteran had an uneventful recovery 
and tolerated the procedure well.  A June 2007 VA examiner 
physically examined the Veteran and conducted a review of the 
relevant evidence of record, and opined that there was no 
negligence during the treatment or surgery at issue, and that 
the treatment was in the Veteran's best interest.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

In this matter, the October 2008 VA supplemental report by a 
VA physician who was the Chief of Neurology Service at a VA 
Medical Center concurred with the June 2007 VA examination 
report and indicated specifically that the Veteran had no 
additional neurological disability due to an event not 
reasonably foreseeable.  These findings are fully consistent 
with the voluminous evidence of record, which contains no 
competent description of any consequence or act that might 
plausibly be construed as negligence or proof of negligence, 
and no description or finding of additional disability 
attributed to the March 23, 2000, surgery, that might 
plausibly be construed as due to negligence or an event not 
reasonably foreseeable. 

The June 2007 VA examination report, as supplemented by the 
October 2008 medical opinion, is consistent with the evidence 
of record, is based on physical examination, an accurate 
history, and a review of the evidence of record, and is 
provided with a sound rationale and careful explanation of 
all relevant findings.  

Further, the findings were provided by physicians with 
relevant expertise.  Consequently, the Board finds these 
opinions to be of a very high probative value.  This medical 
opinion evidence constitutes evidence of great probative 
value indicating that the Veteran experienced no additional 
disability as a result of the March 23, 2000, VA surgery for 
ulnar neuropathy, and additionally finds that there was no 
deficiency or negligence or an event not reasonably 
foreseeable in the treatment and surgery that day.  

Most critically, there is no competent medical evidence of 
record to contradict or bring into question the validity of 
the June 2007 VA examiner's findings or the October 2008 
supplemental opinion.

There is no doubt that the Veteran experiences a severe level 
of neurological symptomatology secondary to medications that 
were administered to him by VA, for which he now receives 
compensation; in this regard, he has already prevailed in his 
appeal.  However, as discussed above, as to the matter now 
remaining on appeal, the preponderance of the evidence is 
against a finding that the Veteran has additional 
neurological disability as a result of the March 23, 2000, VA 
surgery; and the preponderance of the evidence shows that in 
providing the treatment and surgery on March 23, 2000, there 
was no carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the surgical treatment; nor is there 
a showing of the occurrence of an event not reasonably 
foreseeable.  

Accordingly, entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for ulnar neuropathy claimed as the result of 
surgery performed in a VA hospital on March 23, 2000, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in resolution of this appeal.  See generally 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for ulnar neuropathy claimed as the result of surgery 
performed in a VA hospital on March 23, 2000, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


